                                  Case 4:19-cr-00220-JAS-LCK Document 1 Filed 12/26/18 Page 1 of 1



                                                                   CRIMINAL COMPLAINT
                                                                                                  DISTRICT of ARIZONA
                           United States District Court
                                         United States of America                                 DOCKET NO.

                                                    v.
                                       Juan Carlos Canaca-Raudales                                MAGlSTRATE'S CASE NO.
                                      YOB: 1968; Citizen of Honduras

                                          Comp laint for violation of Title 8, United States Code Sections 1326(a) and (b)(l)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VlOLATION:

On or about December 25, 20 18, at or near Sells, in the District of Arizona, Juan Carlos Canaca-Raudales, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Houston, Texas on February 13, 2018 and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(l), a felony.


BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:


Juan Carlos Canaca-Raudales is a citizen of Honduras. On February 13 , 20 18, Juan Carlos Canaca-Raudales
was lawfully denied admission, excluded, deported and removed from the United States through Houston, Texas. On
December 25, 2018, agents found Juan Carlos Canaca-Raudales in the United States at or near Sells, Arizona,
without the proper immigration documents. Juan Carlos Canaca-Raudales did not obtain the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the United
States.




MATERIAL WITNESSES IN RELATION TO THE CHARGE:


DETENTION REQUESTED
    Being duly sworn, I declare that the foregoing is
    true and correct to the best of my knowleP)e.
HHB/JJO
AUTHORIZED AUSA ls/Heather Sechrist


        Sworn to before me and subscribed in my presence.
SIG ATU RE OF MAGISTRATE JUDGE'>                                                                  DATE



1
                               ~~ . ~                                                             December 26, 2018

> See   Federal rules of C riminal Procedure Rules 3 and 54
